Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit to provisional application 62/765,314 dated 8/20/2018.

Preliminary Amendment
Applicant submitted a preliminary amendment on 1/5/2022. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 5, 19, 20, 21, 22, 23, 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dmitrieva et al (U.S. Patent Pub. No. 2021/0030392, hereafter referred to as Dmitrieva) in view of Hendrinks et al (U.S. Patent Pub. No. 2020/0015781, hereafter referred to as Hendrinks)

Regarding Claim 4, Dmitrieva teaches an apparatus, comprising: a processing device in operative communication with an ultrasound device (paragraph 32, paragraph 33, Dmitrieva teaches capturing ultrasound images.) and configured to: receive first ultrasound data collected from a subject by the ultrasound device (paragraph 35, Figure 2, Dmitrieva teaches the ultrasound probe is being used to image the patient and the probe is being images by a camera where the location of the imaging is being done.); automatically determine, based on the first ultrasound data, a first anatomical location on the subject (paragraph 46-paragraph 48, Figure 5, Dmitrieva teaches capturing the image of the probe and then determining the location of the patient that is being imaged.) from which at least some of the first ultrasound data was collected (paragraph 46-paragraph 48, Figure 5, Dmitrieva teaches capturing the different breast image and then determining the regions that are imaged by the camera, as illustrated in Figure 2.).
Dmitrieva does not explicitly disclose display, on a non-ultrasound image or video, a first indication of the first anatomical location, wherein the processing device is configured, when displaying the first indication, to display a marker that was not displayed prior to automatically determining the first anatomical location on the subject from which at least some of the first ultrasound data was collected.
Hendrinks is in the same field of art of medical imaging and determining. Further, Hendrinks teaches display, on a non-ultrasound image or video (paragraph 51-paragraph 55, Hendrinks teaches capturing the video image of the patient from the outside and using the information for tracking the probe location.), a first indication of the first anatomical location, wherein the processing device is configured, when displaying the first indication (paragraph 51-paragraph 55, paragraph 61, Hendrinks teaches capturing different images of the patient and uses the marker for imaging.), to display a marker that was not displayed prior to automatically determining the first anatomical location on the subject (paragraph 57, paragraph 70-paragraph 73, Hendrinks teaches capturing the marker and then imaging the region and then tracking the marker location for development.) from which at least some of the first ultrasound data was collected (paragraph 57, paragraph 70-paragraph 74, Hendrinks teaches capturing ultrasound images and allowing placing of the marker in the ROI for tracking and viewing).

	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Regarding Claim 5, Dmitrieva teaches an apparatus, comprising: a processing device in operative communication with an ultrasound device (paragraph 32, paragraph 33, Dmitrieva teaches capturing ultrasound images.) and configured to: receive first ultrasound data collected from a subject by the ultrasound device (paragraph 35, Figure 2, Dmitrieva teaches the ultrasound probe is being used to image the patient and the probe is being images by a camera where the location of the imaging is being done.); automatically determine, based on the first ultrasound data, a first anatomical location on the subject (paragraph 46-paragraph 48, Figure 5, Dmitrieva teaches capturing the image of the probe and then determining the location of the patient that is being imaged.) from which at least some of the first ultrasound data was collected (paragraph 46-paragraph 48, Figure 5, Dmitrieva teaches capturing the different breast image and then determining the regions that are imaged by the camera, as illustrated in Figure 2.).
Dmitrieva does not explicitly disclose display, on a non-ultrasound image or video, a first indication of the first anatomical location, wherein the processing device is configured, when displaying the first indication, to modify a marker that was displayed prior to automatically determining the first anatomical location on the subject from which at least some of the first ultrasound data was collected.
Hendrinks is in the same field of art of medical imaging and determining. Further, Hendrinks teaches display, on a non-ultrasound image or video (paragraph 51-paragraph 55, Hendrinks teaches capturing the video image of the patient from the outside and using the information for tracking the probe location.), a first indication of the first anatomical location, wherein the processing device is configured, when displaying the first indication (paragraph 51-paragraph 55, paragraph 61, Hendrinks teaches capturing different images of the patient and uses the marker for imaging.), to modify a marker that was displayed prior to automatically determining the first anatomical location on the subject (paragraph 57, paragraph 70-paragraph 73, Hendrinks teaches capturing the marker and then imaging the region and then tracking the marker location for development.) from which at least some of the first ultrasound data was collected (paragraph 57, paragraph 70-paragraph 74, Hendrinks teaches capturing ultrasound images and allowing placing of the marker in the ROI for tracking and viewing).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dmitrieva by incorporating optical sensor of the ultrasound probe and the user interface of adding markers to 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

	
Regarding Claim 19, Dmitrieva teaches an apparatus, comprising:
a processing device in operative communication with an ultrasound device (paragraph 32, paragraph 33, Dmitrieva teaches capturing ultrasound images.) and configured to:
receive first ultrasound data collected from a subject by the ultrasound device (paragraph 35, Figure 2, Dmitrieva teaches the ultrasound probe is being used to image the patient and the probe is being images by a camera where the location of the imaging is being done.);
automatically determine, based on the first ultrasound data, a first anatomical location on the subject (paragraph 46-paragraph 48, Figure 5, Dmitrieva teaches capturing the image of the probe and then determining the location of the patient that is being imaged.) from which at least some of the first= ultrasound data was collected (paragraph 46-paragraph 48, Figure 5, Dmitrieva teaches capturing the different breast image and then determining the regions that are imaged by the camera, as illustrated in Figure 2.).

Hendrinks is in the same field of art of medical imaging and determining. Further, Hendrinks teaches display, on a non-ultrasound image or video (paragraph 51-paragraph 55, Hendrinks teaches capturing the video image of the patient from the outside and using the information for tracking the probe location.), a first indication of the first anatomical location, wherein the processing device is configured, when displaying the first indication (paragraph 51-paragraph 55, paragraph 61, Hendrinks teaches capturing different images of the patient and uses the marker for imaging.), to display or modify a marker on an image of a body or a body portion such that the marker appears in the image of the body or body portion to be located at the first anatomical location on the subject (paragraph 57, paragraph 70-paragraph 74, Hendrinks teaches capturing ultrasound images and allowing placing of the marker in the ROI for tracking and viewing).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dmitrieva by incorporating optical sensor of the ultrasound probe and the user interface of adding markers to the images that is taught by Hendrinks, to make the invention that captures ultrasound images and images of the patient while capture real-time ultrasound images and then performing ultrasound probe tracking to determine body region of the patient and allowing operates to control marker location for registering images; thus, one of ordinary skilled in the art would be 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 20, Dmitrieva in view of Hendrinks discloses wherein the image of the body or body portion does not change as the processing device moves (paragraph 70-paragraph 75, Hendrinks).

Regarding Claim 21, Dmitrieva teaches an apparatus, comprising: a processing device in operative communication with an ultrasound device (paragraph 32, paragraph 33, Dmitrieva teaches capturing ultrasound images.) and configured to: receive first ultrasound data collected from a subject by the ultrasound device (paragraph 35, Figure 2, Dmitrieva teaches the ultrasound probe is being used to image the patient and the probe is being images by a camera where the location of the imaging is being done.); automatically determine, based on the first ultrasound data, a first anatomical location on the subject (paragraph 46-paragraph 48, Figure 5, Dmitrieva teaches capturing the image of the probe and then determining the location of the patient that is being imaged.) form which at least some of the first ultrasound data was collected (paragraph 46-paragraph 48, Figure 5, Dmitrieva teaches capturing the different breast image and then determining the regions that are imaged by the camera, as illustrated in Figure 2.).

Hendrinks is in the same field of art of medical imaging and determining. Further, Hendrinks teaches display, on a non-ultrasound image or video (paragraph 51-paragraph 55, Hendrinks teaches capturing the video image of the patient from the outside and using the information for tracking the probe location.), a first indication of the first anatomical location, wherein the processing device is configured, when displaying the first indication, to display or modify text describing the first anatomical location (paragraph 71-paragraph 76, Hendrinks teaches display the anatomical location for display, the Examiner interprets that the term “or” only one limitation needs to be meet.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dmitrieva by incorporating optical sensor of the ultrasound probe and the user interface of adding markers to the images that is taught by Hendrinks, to make the invention that captures ultrasound images and images of the patient while capture real-time ultrasound images and then performing ultrasound probe tracking to determine body region of the patient and allowing operates to control marker location for registering images; thus, one of ordinary skilled in the art would be motivated to combine the references since lack of the required real-time feedback leads to significant percentage of positive margins that require additional surgeries in later stage (paragraph 4, Hendriks).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 22, Dmitrieva in view of Hendrinks discloses wherein the processing device is configured, when displaying the first indication, to display a symbol next to the text describing the first anatomical location (paragraph 47, Dmitrieva teaches the ROI can be labeled).

In regards to Claim 23, Dmitrieva in view of Hendrinks discloses wherein the processing device is configured, when displaying the first indication, to strike through the text describing the first anatomical location (paragraph 47, Dmitrieva teaches the ROI can be labeled and since the alphanumeric character can be used the examiner interprets that strike through can also be used.).

Regarding Claim 30, Dmitrieva teaches an apparatus, comprising:a processing device in operative communication with an ultrasound device (paragraph 32, paragraph 33, Dmitrieva teaches capturing ultrasound images.) and configured to: receive first ultrasound data collected from a subject by the ultrasound device (paragraph 35, Figure 2, Dmitrieva teaches the ultrasound probe is being used to image the patient and the probe is being images by a camera where the location of the imaging is being done.); automatically determine, based on the first ultrasound data, a first anatomical location on the subject (paragraph 46-paragraph 48, Figure 5, Dmitrieva teaches capturing the image of the probe and then determining the location of the patient that is being imaged.) from which at least some of the first ultrasound data was collected (paragraph 46-paragraph 48, Figure 5, Dmitrieva teaches capturing the different breast image and then determining the regions that are imaged by the camera, as illustrated in Figure 2.);
automatically determine, based on the second ultrasound data, a second anatomical location on the subject from which at least some of the second ultrasound data was collected (Figure 4 item 406, item 410, paragraph 41-paragraph 42, Dmitrieva teaches capturing images of the patient with ultrasound images and in the bottom corner of the figure, you can see model showing the model breast of the imaging and marker); and 
simultaneously display the first indication of the first anatomical location and a second indication of the second anatomical location (Figure 4 item 406, item 410, paragraph 41-paragraph 42, Dmitrieva teaches capturing images of the patient with ultrasound images and in the bottom corner of the figure, you can see model showing the model breast of the imaging and marker).
Dmitrieva does not explicitly disclose display, on a non-ultrasound image or video, a first indication of the first anatomical location, wherein the processing device is further configured to: receive, by the processing device, second ultrasound data collected from the subject by the ultrasound device.
Hendrinks is in the same field of art of medical imaging and determining. Further, Hendrinks teaches display, on a non-ultrasound image or video (paragraph 51-paragraph 55, Hendrinks teaches capturing the video image of the patient from the outside and using the information for tracking the probe location.), a first indication of the first anatomical location (paragraph 51-paragraph 55, paragraph 61, Hendrinks teaches capturing different images of the patient and uses the marker for imaging.), wherein the processing device is further configured to: receive, by the processing device (paragraph 66, paragraph 67, Hendrinks teaches capturing multiple ultrasound images and merging the images.), second ultrasound data collected from the subject by the ultrasound device (paragraph 66, paragraph 67, Hendrinks teaches capturing multiple ultrasound images and merging the images.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dmitrieva by incorporating optical sensor of the ultrasound probe and the user interface of adding markers to the images that is taught by Hendrinks, to make the invention that captures ultrasound images and images of the patient while capture real-time ultrasound images and then performing ultrasound probe tracking to determine body region of the patient and allowing operates to control marker location for registering images; thus, one of ordinary skilled in the art would be motivated to combine the references since lack of the required real-time feedback leads to significant percentage of positive margins that require additional surgeries in later stage (paragraph 4, Hendriks).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Suresh et al U.S. Patent Publication No. 2020/0187901.
Gupta et al U.S. Patent Publication No. 2018/0308247.
Abe et al U.S. Patent Publication No. 2017/0265843.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665